Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 17, 2006, which ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Claimant, an attorney, formed a professional corporation in 1987 for the purpose of operating his own law practice. He filed a claim for unemployment insurance benefits in April 2006 after he was terminated from his position with another law firm. Claimant continued to operate his own business after filing his claim and, as a result, the Unemployment Insurance Appeal Board ruled that he was ineligible to receive benefits because he was not totally unemployed. Claimant appeals.
We affirm. “It is well settled that a claimant who performs activities on behalf of an ongoing business will not be considered totally unemployed even if such activities are minimal, provided that the claimant stands to benefit financially from the continued existence of the business” (Matter of Swan [Commissioner of Labor], 40 AD3d 1295, 1295 [2007] [citation omitted]; see Matter of Brinn [Commissioner of Labor], 38 AD3d 1080, 1080-1081 [2007]). Here, claimant was the president and sole owner of the corporation that was in continuous operation for approximately 20 years. After filing his claim, he solicited business for the corporation, performed work for five clients, maintained an office at his home in Florida, maintained a business address through a firm in New York that forwarded his mail, wrote checks from the business checking account and filed corporate tax returns. In view of the foregoing and given that claimant clearly stood to benefit financially from his activities on behalf of his law practice, substantial evidence supports the *1181Board’s decision (see e.g. Matter of Moreira-Brown [Commissioner of Labor], 36 AD3d 987 [2007]; Matter of Restivo [Commissioner of Labor], 24 AD3d 1007 [2005]). Claimant’s remaining contentions have been considered and are unpersuasive.
Spain, J.P., Carpinello, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.